By the Court.
By the facts stated in this case, it appears that at the date of the demandants’ writ, the tenants were occupying the premises, as tenants of two mortgagees, who had taken possession of the estate for condition broken, under two mortgages, prior in date to that under which the demand-ants claim in their writ. The tenants were therefore in, under a title paramount to that of the demandants; and the latter, when they commenced their action, and since, to the present time, have had no right to recover possession of the premises, as against the tenants. Judgment for the tenants.